DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 03/12/2021.

Claims 1, 4, 9 and 10 have been amended. 
Claims 2, 3 and 8  have been canceled. 
Claims 1, 4-7, 9 and 10 are pending.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel R. McClure on 03/22/2021.
The application has been amended as follows: 

Claim 1 has been amended to the following final form:

Claim 1.   A binding member comprising: 
a belt portion configured to wind around an outer periphery of an elongated wire routing material having an almost circular cross-section;

an engaging member comprising a body member that is separate from the binding member, the body member including an engaging portion for assembly into a vehicle body, and a buckle storing portion capable of storing and combining the buckle portion thereinto, wherein
the buckle portion has a pillar-like shape that extends upward relative to a lower surface of the buckle portion, 
the belt portion extends straight diagonally downward without deforming in a natural state diagonally downward from a first side, in a left-right direction, of the buckle portion in a first side direction relative to the lower surface, and 
the belt insertion portion penetrates through the buckle portion diagonally upward from a second side opposite to the first side, in the left-right direction, of the buckle portion toward the first side relative to the lower surface, wherein 
the buckle portion has an opening at a second side corner portion that includes a second side surface lower region on a lower side of a second side surface located on the second side opposite to the first side in the left-right direction, and a lower surface second side region located on the second side of the lower surface such that a flat lower surface center region is disposed between the lower surface second side region and a lower surface first side region located on the first side of the lower surface, and 
the belt insertion portion penetrates through the buckle portion diagonally upward from the opening toward the first side, and is opened at the first side of an upper surface, and 
the buckle portion has an upper side inner wall surface that extends toward the first side from an upper edge of the opening of the second side surface lower region, and 
the belt insertion portion has the opening below the upper side inner wall surface, and a through portion that penetrates through the buckle portion diagonally upward, by an angle being changed, from a first side end on the first side of the upper side inner wall surface, and 
a distance between the lower surface and the upper side inner wall surface is set to be larger than a thickness of the belt portion.  

Claim 4 has been canceled. 

In claim 5, line 1, “The engaging member according to claim 4” has been amended to - -The binding member according to claim 1 - -.

In claim 7, line 5, “a lower surface first” has been amended to - - the lower surface first - -.
REASONS FOR ALLOWANCE

Claims 1, 5-7, 9 and 10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring an engaging member comprising a body member that is separate from the binding member, the body member including an engaging portion for assembly into a vehicle body, and a buckle storing portion capable of storing and combining the buckle portion thereinto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the claims submitted in the reply filed on 03/12/2021, the claim objections and the claim rejections under 35 USC § 102 indicated in the prior Office action have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/           Primary Examiner, Art Unit 3677